

 WARRANT SURRENDER AGREEMENT entered into as of the 14thday of September, 2009,
by and among the undersigned (the “Surrendering Warrantholders”) and Ivany
Mining, Inc., a Delaware corporation (the “Company”).
 
WHEREAS the Surrendering Warrantholders purchased shares and warrants in the
Company, a Delaware corporation (the “Company”) in March, 2008 (the “2008
Financing”),
 
WHEREAS the terms of the warrants purchased by the Surrendering Warrantholders
(the “2008 Warrants”) provide, among other things, that subsequent sales of
stock at a price below the exercise price of the Warrants causes the number of
shares to be issued upon the exercise of the Warrants to increase and the
exercise price to decrease,
 
WHEREAS the Company beginning in June 2009 issued additional shares at a price
below the original exercise price of the 2008 Warrants (the “2009 Financing”),
 
WHEREAS this new issuance has caused the number of shares to be issued upon the
exercise of the 2008 Warrants to increase and the exercise price of the 2008
Warrants to decrease,
 
WHEREAS the Company believes that the dilution resulting from said increase in
the number of shares to be issued upon the exercise of the 2008 Warrants will
limit the Company’s financial flexibility,
 
WHEREAS the undersigned Surrendering Warrantholders desire to accommodate the
Company’s desire to maintain financial flexibility by reducing the number of
shares that they are entitled to receive upon the exercise of their respective
2008 Warrants by surrendering a portion of their 2008 Warrants, and by
increasing the exercise price of their 2008 Warrants,
 
WHEREAS the undersigned Surrendering Warrantholders wish to receive fair
compensation for said reduction, and
 
WHEREAS the Company, by unanimous consent of its Board of Directors, believes
that extending the expiration date of the 2008 Warrants owned by the
Surrendering Warrantholders that are not surrendered is fair consideration for
said reduction and is in the best interests of the Company,
 
THEREFORE it is agreed,
 
SECTION 1. Surrender of a Portion of the 2008 Warrants. Each of the Surrendering
Warrantholders hereby surrenders to the Company for cancellation a portion of
the 2008 Warrants that that holder held immediately before executing this
Agreement. The following table sets forth the number of shares that each of the
undersigned will be entitled to receive upon exercise of all of his, her, or its
respective 2008 Warrants immediately following the execution of this Agreement
by such holders:
 
 
 

--------------------------------------------------------------------------------

 


Participant in 2008 Financing
Number of Shares That Can Be Purchased Upon Exercise Of 2008 Warrants Not
Surrendered Upon Executing This Agreement
Arclight Capital LLC
5,000,000
Spectra Capital Management LLC
5,000,000
Geld Art
500,000
John Mignacca
500,000
William Anderson
357,143
Frank Cantore
300,000
Luigi Tescolin
254,900
Anna Giglio
250,000
Claude Hambel
147,570
Mario Discepola
100,000
Christian Radu
90,000
Gregory Karamanion
90,000
Yvon Gelinas
50,000



SECTION 2. Increase of Exercise Price of Warrants. The exercise price of the
2008 Warrants owned by the Surrendering Warrantholders and not surrendered
pursuant to Section 1 shall be increased to $0.10.
 
SECTION 3. Extension of the 2008 Warrant Expiration Date. The expiration date of
the 2008 Warrants owned by the Surrendering Warrantholders and not surrendered
pursuant to Section 1 shall be extended to the later of (a) the expiration date
of the warrants (the “2009 Warrants”) issued in the financing reported by the
Company on its Form 8-K filed with the SEC dated July 10, 2009, as such
expiration date may be modified from time to time, and (b) July 10, 2012. Any
exchange of the 2009 Warrants for any other security convertible into shares or
other interests in the company, or any series of transactions that has such
effect, shall be considered a modification of the expiration date of the
warrants for purposes of this Section 3.
 
SECTION 4. No Other Changes. All other terms of the 2008 Warrants owned by the
Surrendering Warrantholders not surrendered pursuant to Section 1 shall remain
in force, including, without limitation, the provisions for the adjustment of
the strike price of and number of shares to be issued upon the exercise of the
2008 Warrants should a “Dilutive Issuance” (as defined in the 2008 Warrants)
occur after the date of this Agreement.
 
SECTION 5. Representations and Warranties of the Surrendering Warrantholders.
Each of the Surrendering Warrantholders hereby represents and warrants that:
 
 
2

--------------------------------------------------------------------------------

 
 
(a) He, she, or it owns all of the 2008 Warrants issued to him, her, or it in
the 2008 Financing,
 
(b) He, she, or it has not exercised any warrants, including his, her, or its
respective 2008 Warrants, to purchase stock of the Company,
 
(c) He, she, or it has had sufficient time to evaluate this agreement and to
consult his, her, or its financial and legal advisors if desired, and
 
(d) He, she, or it has the necessary power and capacity to purchase the shares,
and this Agreement constitutes a legal, valid and binding obligation,
enforceable against him, her, or it in accordance with its terms.


SECTION 6. Representations and Warranties of the Company. The Company hereby
represents and warrants that:
 
(a) Since the closing of the 2008 Financing, no warrants to purchase stock in
the Company have been exercised,
 
(b) Since the closing of the 2008 Financing, the company has not issued any
stock or other securities that would have cause the exercise price or the number
of shares to be issued upon the exercise of the 2008 Warrants to change, except
the issuance of securities in the 2009 Financing,
 
(c) The Board of Directors of the Company has unanimously determined, after due
deliberation, that the transactions contemplated in this Agreement will benefit
the Corporation, and has unanimously consented to this Agreement,
 
(d) The Company has the necessary power and capacity to engage in the
transactions contemplated in this Agreement, and this Agreement constitutes a
legal, valid and binding obligation, enforceable against it in accordance with
its terms.


SECTION 7. Covenant of the Company. The Company covenants to notify each of the
undersigned Surrendering Warrantholders, and their respective heirs,
administrators, executors, successors, and assigns, promptly upon
 
(a) the issuance after the date of this Agreement of (i) any stock by the
Company, including any stock issued upon the exercise of warrants, or (ii) the
issuance of any security that would cause the adjustment to the then exercise
price of, or the number of shares to be issued upon the exercise of, the 2008
Warrants not surrendered pursuant to Section 1 of this Agreement or
 
(b) any transaction that would cause an extension of the expiration date of any
2008 Warrants pursuant to Section 3 of this Agreement.


Such notice shall state the number of shares or other securities so issued, the
price at which such stock or other security was issued by the Company, and any
other terms of such issuance necessary for to calculate the exercise price of,
or the number of shares to be issued upon the exercise of, the 2008 Warrants
following such issuance.
 
 
3

--------------------------------------------------------------------------------

 


SECTION 8. Clarification of Warrant Adjustment Terms Upon a Dilutive Issuance.
The Company acknowledges and agrees that the exercise by any person, after the
date of this agreement, of any warrants to acquire stock at a price below the
exercise price of the 2008 Warrants in effect at the time of such exercise will,
without limitation, constitute a “Dilutive Issuance” as that term is defined in
the 2008 Warrants, without regard to the date on which the warrants so exercised
were originally issued.
 
SECTION 9. Notices. Any notice or other communication given under this Agreement
shall be deemed sufficient if in writing and sent by registered or certified
mail, return receipt requested, addressed to each Surrendering Warrantholder at
his, her, or its address on file with the Company. Notices shall be deemed to
have been given on the date of mailing, except notices of change of address,
which shall be deemed to have been given when received.
 
SECTION 10. Further Actions. The parties agree to execute and deliver all such
further documents, agreements and instruments reasonably requested and take such
other and further reasonable action as may be necessary or appropriate to carry
out the purposes and intent of this Agreement.
 
SECTION 11. Amendment, Restatement, and Waiver. This Agreement may be amended or
restated, and any waiver of any of the provisions of this Agreement shall be
effective, only if made in writing.
 
SECTION 12. Successors, Assigns, etc. This Agreement shall bind the parties to
this Agreement and their respective heirs, administrators, executors,
successors, and assigns.
 
SECTION 13. Choice of Law. This Agreement shall be governed by the laws of the
State of Nevada, without regard to the conflict of laws provisions thereof.
 
SECTION 14. Counterparts. This Agreement may be executed by the parties hereto
in one or more counterparts, and will be binding upon all Surrendering
Warrantholders who execute this Agreement even if other holders of 2008 Warrants
listed below do not execute this Agreement.


IVANY MINING, INC.


By: /s/ Derek Ivany
Derek Ivany, Chief Executive Officer


ARCLIGHT CAPITAL LLC


By: /s/ Andrew Burton
Andrew Burton, Managing Member
 
 
4

--------------------------------------------------------------------------------

 
 
SPECTRA CAPITAL MANAGEMENT LLC
 
By:  /s/ Andrew Burton
Andrew Burton, Senior Managing Director
 
_______________________________
Yvon Gelinas
 
_______________________________
Mario Discepola
 
_______________________________
Luigi Tescolin
 
_______________________________
John Mignacca
 
_______________________________
Gregory Karamanion
 
_______________________________
Frank Cantore
 
_______________________________
Claude Hambel
 
_______________________________
Anna Giglio
 
_______________________________
Christian Radu
 
_______________________________
Geld Art
 
_______________________________
William Anderson